Citation Nr: 1403490	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  03-28 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected right shoulder disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in October 2004.

The Veteran also testified before a Veterans Law Judge at a December 2006 video conference hearing conducted at the RO.  The Veterans Law Judge who conducted the hearing is no longer employed by the Board.  The Veteran was apprised of that fact by a letter dated in July 2012, and was afforded the opportunity to have a new Board hearing.  38 C.F.R. § 20.707 (2012).  The Veteran was scheduled for another Board hearing in October 2012, but did not appear for the hearing.  

In May 2007, the Board denied the claim of entitlement to service connection for a cervical spine disability.  Thereafter, the appellant filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  By Court order in August 2008, a July 2008 Joint Motion for Partial Remand was granted, and the Veteran's claim was remanded to the Board for additional development. 

In April 2009, February 2011, December 2011, and February 2013, the Board remanded the Veteran's claim for further evidentiary development consistent with the July 2008 Joint Motion for Partial Remand.

In August 2013, the Board obtained a Veterans Health Administration medical opinion to determine the likelihood of aggravation of a cervical spine disability by the service-connected right should disability.  The Veteran was provided a copy of the opinion and was notified that he had 60 days to respond with additional evidence or argument.  

Separately, in a June 2013 rating decision, the RO denied increased ratings for right shoulder impairment, right patella chondromalacia, tinnitus, and hearing loss and determined that new and material evidence had not been presented to reopen a previously denied claim for post-operative residuals of carpal tunnel release of the right wrist.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the appellant filed a notice of disagreement (NOD) with respect to that decision.  As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.


FINDINGS OF FACT

1.  The Veteran has a congenital defect of the cervical spine which is objectively demonstrated on MRI reports as mild congenital central canal stenosis with narrowing on a congenital basis from C3-C6 which was not worsened in service by a superimposed disease or injury.

2.  The Veteran's acquired cervical spine disability is degenerative in nature and was not first shown during service or for many years after discharge from service; it is not superimposed on a congenital defect, it is not etiologically related to the service-connected right shoulder disability, and it is less likely than not that the right shoulder disability aggravates the cervical spine disability.


CONCLUSION OF LAW

A disability of the cervical spine was not incurred in or aggravated by active service, may not be presumed to have been incurred therein, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 4.9 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter dated in May 2002.  This notification complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The letter did not specifically comply with the requirement in Dingess v. Nicholson, 19 Vet. App. 473 (2006) that the duty-to-assist letter must identify the five elements of a service connection claim, including the assignment of disability ratings and effective dates.  Not only is this defect harmless error, because there will be no effective date or initial rating assigned as the claim is denied; but, the RO cured the defect with a subsequent letter issued to the Veteran in March 2006.  The March 2006 letter provided specific notice as to the assignment of effective dates and initial ratings for all grants of service connection.  Additional notice letters were sent to the Veteran throughout the course of the appeal.  

In response to the notice letters, the Veteran submitted authorization forms to obtain private treatment records relevant to his claim.  The RO subsequently obtained the available records identified by the Veteran, including private treatment records from Dr. Fox, Dr. Guzik, and Dr. Creighton, as well as VA treatment records, Social Security Disability (SSA) records, and records associated with a workman's compensation claim.  The RO also obtained records from Healthsource chiropractor and rehabilitation.  Several attempts were made to obtain additional identified records, and the Veteran and the RO have done everything reasonable to obtain any outstanding pertinent evidence in this case.  The case has been remanded several times to assure that all possible records have been requested.  The December 2011 remand, for example, specifically noted that the Veteran indicated for the first time that there may be additional medical records held by his old employer, GE.  Those records were requested via authorization by the Veteran, but he never responded to that request.

The subsequent notice letters also notified the Veteran of what development VA had undertaken up to that point with respect to his claim.  The letters also notified the Veteran of the development necessary to comply with the April 2009, February 2011, December 2011, and February 2013 remand directives.  

The Veteran initially responded by providing the RO with names and addresses, and authorization for the RO to obtain additional private treatment records.  The Veteran also provided written statements in support of his claim; and, he has presented oral testimony in support of his claim at a hearing before a hearing officer at the RO and at a separate hearing before a Veterans Law Judge.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the RO official and the VLJ identified the issue at the beginning of each hearing and the Veteran presented testimony as to his contentions and treatment.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) with regard to this claim, nor have they identified any prejudice in the conduct of either hearing.  Moreover, the Veteran was provided the opportunity to appear for another Board hearing, but did not avail himself of the opportunity.

VA medical examinations were conducted in September 2002, June 2009, March 2011, February 2012, and an April 2013 addendum opinion was obtained from the February 2012 examiner.  Additionally, the Board requested and obtained a Veterans Health Administration medical opinion regarding the issue of aggravation of a nonservice-connected disability by a service-connected disability.  These examinations, and in particular the April 2013 medical opinion and August 2013 outside medical opinion, provided the competent medical evidence necessary to answer all of the legal questions in this case.  In essence, the opinions provided prior to April 2013 provided relevant medical findings and information, but the opinions were not complete.  It was not until the February 2012 examiner provided an April 2013 addendum, and the Board received the August 2013 outside medical opinion, which collectively addressed all possible theories of entitlement, was the record ready for appellate review.  

In particular, the opinion obtained in April 2013 is an adequate medical opinion as it was based on sound medical principles and accompanied by a rationale.  The examiner reviewed the claims file, and answered all questions posed, opining as to the likely etiology of the cervical spine disability and whether it was directly related to service, whether it is secondary to the service-connected shoulder injury, and/or whether it is aggravated by the service-connected shoulder disability.  The examiner also determined that part of the Veteran's disability was a congenital defect (and not disease) based on MRI findings, and opined that the current arthritis of the cervical spine was not superimposed on a congenital defect.  The examiner addressed all of the possible theories of entitlement to service connection, and explained a medical reason for his opinions and supported the opinions with objective findings in the record, such as MRI reports, the Veteran's statements, and other findings in the record.  

The February 2013 remand also directed the RO to once again attempt to obtain private treatment records identified by the Veteran that were not currently of record, including any records from GE.  Also, the remand directed that the RO request from the Veteran authorization to obtain any outstanding records relative to his worker's compensation claim filed in 2002.  The RO sent a letter to the Veteran in February 2013 requesting authorization to obtain private records and notifying the Veteran that he could submit the records himself.  The Veteran never responded.  

In light of the above, the RO has substantially complied with the remand orders of February 2013 and no additional development is necessary in that regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The RO issued an SSOC in May 2013.  

In addition, the Board obtained an outside medical opinion in August 2013.  This opinion is adequate because it is based on a review of the claims file and provides a sound rationale.

In sum, VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology of his cervical spine disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran identified certain private records, but then never followed through with an authorization to obtain those records.  VA's duty to assist is not a one-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where his own actions are essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 191 (1991);  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  

Additional VA medical records dating through January 2013 were added to the Veteran's Virtual VA record, which were considered in the May 2013 supplemental statement of the case.  In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claim.  The documents in the VVA file have been reviewed, and all relevant records are either duplicative of the evidence in the paper claims file or are separately identified and summarized below.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

II.  Service Connection

The Veteran seeks service connection for a cervical spine disability.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected and once established for a secondary condition, the secondary condition shall be considered part of the original condition.  This is secondary service connection.  38 C.F.R. § 3.310(a).  

However, VA will not concede a nonservice-connected aggravation unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of evidence establishing the current level of severity of the nonservice-connected disease.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made.  Allen v. Brown, 7 Vet. App. 439. This had not been VA's practice, which suggests that the recent changes amount to a substantial change.  See Allen, 7 Vet. App. at 447-449.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which version favors the Veteran.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran contends that he has had cervical spine pain since he injured his shoulder in service.  He asserts that the current cervical spine condition began at the time of the shoulder injury, or in the alternative, was caused or aggravated by the shoulder injury.  He indicated that his cervical spine complaints in service were essentially ignored and treated as part of the shoulder injury.  The Veteran filed a claim of service connection for a right shoulder injury within a year following his discharge from service, and service connection for a right shoulder injury was established, effective from the day after the Veteran separated from service.

The Veteran's service treatment records (STRs) reflect that the Veteran was treated for complaints of right shoulder pain during service.  He was noted to have injured his shoulder carrying a large weight.  He was variously diagnosed with chronic irritation of the right shoulder, old partial muscle tears, muscle sprain, muscle strain, pulled muscle, tendonitis, and bursitis.  The records do not reference cervical spine complaints, and the Veteran's discharge examination did not indicate complaints or findings of neck pain or a cervical spine injury or disability.  Shortly after discharge from service, the Veteran filed claims of service connection for disabilities of the knees and the right shoulder.  Service connection for a right shoulder injury was established.  The Veteran did not file a claim of service connection for neck pain or a cervical spine disability, or report on VA examination held in conjunction with the initial service connection claims that he had any symptoms with respect to his neck.

An August 1979 private medical record indicates that the Veteran has pain on the right side of the neck and that his neck would feel stiff.  A January 1983 medical record of Dr. Guzik indicates that the Veteran was under his care from May 1982 for diagnosed subluxation of C1,C2, C5, pelvis, and sacrum with slight malformation of C2.  An undated x-ray status report indicates that there is a slight abnormality in anterior part of axis vertebra which is a congenital defect and may be partly responsible for slow response and possibly the reason why the Veteran's lifting activity has aggravated his problem.  See Volume 3. 

A May 1992 consultation from the Veteran's treating chiropractor, K. Guzik, D.C. indicates that the Veteran was involved in a rear end collision and immediately following the accident he had neck and back pain.  The next day he had a sore back, neck, right leg, and elbow. 

A January 2002 VA MRI report indicates that the Veteran had mild congenital central canal stenosis.  Mild end plate changes were seen with slight disc protrusion at the C6/C7 level.  At C2/3 and C3/4 levels, no disc was seen.  At the C4/C5 level, there was moderate uncovertebral joint hypertrophy seen with mild neural foraminal narrowing on the right side.  See Volume 3.

In September 2002, a VA examiner diagnosed the Veteran with cervical spine degenerative arthritis and opined that it was at least as likely as not that the degenerative changes found in the Veteran's spine were not related to the problem he has with his right shoulder.  Not only is the opinion unclear, the examiner provided no rationale to support this opinion and provided no basis for this opinion.  As this opinion lacks clarity and a rationale, it is of no probative value.

Dr. Guzik's 1982 and 1983 cervical spine treatment records all appear to have been generated in connection with a June 1982 work injury and a subsequent claim for Worker's Compensation.  Similarly, treatment records from Dr. Guzik also show the Veteran's complaints and treatment for neck pain following April 1992 and November 2000 motor vehicle accidents.  Moreover, in a January 2002 letter, Dr. Guzik reported that the Veteran had "numerous injuries on his job from knee injury to shoulder." 

Despite the above, in a January 2005 letter, Dr. Guzik opined as follows: 

It is my opinion that [the Veteran's] shoulder and cervical spine condition occurred during the same or approximate time period.  The cervical spine is intimately involved neurologically with all shoulder function and maintenance of tissue and position of the arm into the glenoid fossa.  

. . . X-rays . . . revealed extreme rotation of the second cervical vertebra and associated lateral curvature . . . that I believed at that time through this date to have resulted from acute trauma.  He told me he was injured while active and that he did not have a problem prior to his injury.  There is a direct connection between the shoulder and the cervical spine issues.  

It is noted that Dr. Guzik provided other opinions, prior to this one, as to the etiology of the Veteran's neck pain, noting various post-service on-the-job injuries and car accidents, and did not mention therein the possibility of a relationship between the right shoulder and the cervical spine or that the Veteran's cervical spine disability occurred at the same time as the shoulder injury.  Thus, the probative value of Dr. Guzik's January 2005 opinion is diminished.  

While the Veteran is certainly competent to state that he had neck pain in service, he is not competent to provide an opinion as to whether his current degenerative changes of the cervical spine are related to the pain he experienced in service.  This type of opinion requires expertise in medical knowledge because a diagnosis of arthritis is not capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

X-rays of the cervical spine from November 2005 confirm mild to moderate spondylosis noted on the lower half of the cervical spine with probable disc degenerative disease at all levels from C4-C7.  Left C6-C7 intervertebral foramen was mildly encroached upon by vertebral body margin osteophytes.

A January 2009 private MRI report indicated that the Veteran had central and slightly right paracentral disc protrusion at C5-6 significantly impinging upon the ventral aspect of the chord and narrowing the AP dimension of the canal to between 7 and 8 mm to the right of midline, disc bulging at C6-7 touching the ventral cord without cord deformity, moderate left foraminal narrowing at C6-7 due to uncovertebral osteophytes and facet arthropathy, cervical spinal canal appears borderline narrow on a congenital basis from C3 through C6. 

In June 2009, a VA examiner diagnosed the Veteran with a history of cervical strain with mild spondylosis.  The examiner opined that the Veteran's cervical pain is not related to the Veteran's injury to the right shoulder while in service.  The examiner indicated that cervical pain was noted in records subsequent to the Veteran's discharge from service and the service treatment reports indicate that the pain did not exist concomitantly with the Veteran's complaints of right shoulder pain and treatment. 

In March 2011, an addendum opinion was obtained from the June 2009 VA examiner.  The examiner indicated that the Veteran's service treatment reports do not note findings of cervical pain at any time of the initial shoulder injury in service or at the multiple other times the Veteran was treated for shoulder pain in service.  The examiner stated that the Veteran's service treatment reports do not substantiate Dr. Guzik's opinion that the right shoulder injury and cervical spine injury were concomitant.  He opined that the service-connected shoulder injury did not cause or aggravate the injury to the cervical spine.  He concluded that the cervical complaints are secondary to natural causes over a period of years.  There is no indication as to whether the examiner considered the Veteran's testimony of in-service onset of neck pain; and, moreover, the examiner did not provide any rationale for his conclusion that the service-connected right shoulder injury did not cause or aggravate the Veteran's cervical spine disability.  

Because the June 2009 examination and March 2011 addendum were incomplete, another examination was requested in February 2012.  In February 2012, a VA examiner diagnosed the Veteran with degenerative disc disease of the cervical spine and mild foraminal narrowing bilaterally.  The examiner opined that the Veteran's cervical spine disability was less likely than not incurred in service or caused by the claimed in-service injury to the Veteran's right shoulder.  The examiner's rationale was that the described mechanism of injury is unlikely to account for the subsequent cervical spine pathology.  He indicated that no examiner diagnosed the Veteran with a cervical spine condition at any of the multiple examinations in service and the Veteran sustained neck injuries subsequent to his time in service.  The examiner also opined that the Veteran's cervical spine disability is less likely than not proximately due to or the result of the Veteran's service-connected condition because there is not a likely etiologic connection between changes in the shoulder from the shoulder pathology and the diagnoses of cervical spine conditions.  He concluded that it is more likely than not that the spine conditions would have developed even in the absence of the shoulder condition.  

The examiner addressed the issue of secondary service connection, but did not provide any opinion with regard to whether the Veteran's cervical spine disability is aggravated by the service-connected right shoulder disability.  With regard to secondary service connection, the February 2012 examiner essentially explained that there was no etiologic connection between changes in the shoulder from the shoulder pathology and the diagnoses of cervical spine conditions.  In other words, the examiner opined that secondary service connection was not likely in this case because the shoulder condition was a separate entity that is not physiologically to the disability of the cervical spine.  

The opinion with regard to secondary service connection is highly probative, as it was based on a review of the claims file, including the service treatment records, prior examinations, the inconsistencies between the SSA records and worker's compensation records which show multiple post-service causes for the current cervical spine disability, and the Veteran's reports.  The examiner relied on his medical expertise in reasoning that the current disability of the cervical spine was one that would not be associated with a disability of the shoulder.

On several occasions, the medical evidence indicates the Veteran has a congenital defect in the form of a slight abnormality in the anterior part of the axis vertebra, mild congenital central canal stenosis, and a borderline narrow cervical spinal canal on a congenital basis from C3-C6.  In the absence of a superimposed disease or injury, congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

In order to fully develop the claim, another remand was necessary in February 2013.  The examiner was asked to determine whether the Veteran had a congenital defect or disease of the cervical spine.  The examiner was asked to provide opinions regarding the likely etiology of the Veteran's cervical spine injury, based on the entire record, including the Veteran's statements as to the onset of his neck pain.  

The April 2013 examiner once again reviewed the entire claims file, and determined, based on the medical evidence obtained from the MRI reports summarized above, that the Veteran did have a congenital defect.  The examiner also opined that the Veteran's cervical spine condition was less likely than not incurred in or caused by the service-connected right shoulder injury, event or illness.  The examiner noted, in this regard, that the STRs did not indicate a superimposed disease or injury of the cervical spine.  Further, the examiner referred to the June 2009 radiology report indicating disc space narrowing, sclerosis and anterior osteophytes at C5-6 and C6-7 foramina.  Those abnormalities, according to the examiner, are distinct from the congenital defect noted on the MRIs.  

The examiner also referred to a May 1981 orthopedic evaluation indicating that x-rays of the cervical spine were negative.  Thus, the examiner reasoned that the Veteran's current neck condition was acquired after 1981.  There was no evidence in the STRs of a cervical spine injury.  The examiner referred to post-service records from 1992 indicating a motor vehicle accident (MVA) in which the Veteran's head was whipped backwards hitting the headrest and then thrown forward leading to moderate to severe constant pain in the neck.  The examiner further refers to a November 2000 notation indicating another (MVA) in which the Veteran's car was hit by another car at 60 miles per hour with neck and back pain noted one day after the accident.  Thus, the examiner concluded that it was more likely that the Veteran's current neck condition was due to events and natural history subsequent to active duty.  In essence, the examiner concluded that the Veteran's cervical spine disability did not have its onset during service because, despite the Veteran's report of neck pain in service, x-rays taken at least three years after service discharge were negative.  Thus, the Veteran's acquired degenerative cervical spine disability did not occur until sometime after 1981.  In that regard, the Board notes that there is objective evidence of a work-related disability claim in 1982 along with noted neck injuries related to MVAs in the 1990's.  

As to the question of secondary service connection, the examiner opined that the cervical spine condition was less likely than not proximately due to or the result of the Veteran's service-connected shoulder injury.  The examiner reiterated that the documented service-connected shoulder condition affected his shoulder, but there was not a likely etiologic connection between the changes in his shoulder from the shoulder pathology and the diagnoses of his cervical spine condition.  The examiner further opined that it was more likely than not that the cervical spine conditions would have developed even in the absence of the shoulder condition.  

With regard to the question of aggravation, the examiner opined that it was less likely than not that the service-connected shoulder disability aggravated the non-service-connected cervical spine disability beyond its natural progression.  The examiner reasoned that the Veteran's congenital cervical spine defect was anatomic and the shoulder condition would not change this cervical spine anatomy.  The examiner stated that the Veteran's acquired cervical spine condition reflects degenerative processes in the spine that are not likely to be etiologically connected to the changes in the shoulder.  The current neck condition, according to the examiner, is more likely due to subsequent events and its natural history.  

In an effort to thoroughly address the issue of aggravation, the Board obtained an outside medical opinion in August 2013.  An orthopedic physician replied to the Board's request and opined that, "After extensive review of the medical chart provided for the appellant it is my opinion that the cervical spine disorder is less likely than not to be aggravated by the service-connected shoulder impairment."

The doctor's rationale for the opinion was based on the timeline of events that occurred relating to the initial complaints by the Veteran of the two distinct impairments.  The doctor agreed that the shoulder condition was rightly service-connected based on the Veteran's service from July 1974 to 1978.  The doctor noted that after service, an evaluation, performed in 1981 by an orthopaedic physician, indicated no cervical spine pathology.  

The doctor noted that nearly a decade later, reports showed two motor vehicle accidents (in 1992 and 2000) where the Veteran complained of neck pain after each accident.  Further, MRI reports from 2002 and 2009 detail the presence of underlying congenital cervical spine stenosis, an anatomic narrowing of the spinal canal that the Veteran was born with.  The doctor also referred to 2009 radiographs detailing degenerative changes most notable at C5-6 and C6-7 and commented that they are the two most common levels of degeneration in the cervical spine.  

Based on the timeline of events and two documented post service traumatic events, the doctor concluded that the Veteran's cervical spine disorder affecting the Veteran is secondary to natural disease progression that the shoulder impairment has no relation to; and, the shoulder impairments do not lend any aggravation to the cervical spine condition.  

In sum, the February 2012 examination report along with the February 2013 addendum report and August 2013 expert medical opinion are highly probative and carry the most weight in this case.  The examiners had the benefit of reviewing the entire record, which includes the STRs, numerous records from the SSA regarding post-service claims for disability and worker's compensation claims, injury to the neck as a result of two separate MVAs, the Veteran's statements regarding the onset of his neck pain, and all of the previous examinations of record addressing the cervical spine in addition to MRI reports and x-rays of the cervical spine as noted above.  Based upon all of this evidence, the examiners found no relationship whatsoever between the cervical spine degenerative changes and the right shoulder injury.  The February 2012/August 2013 examiner indicated that the current cervical spine disability had its onset several years after service discharge, and the examiner found that it was not aggravated by the service-connected shoulder disability.  Similarly, the orthopaedic doctor who prepared the August 2013 expert medical opinion explained, in essence, that the objective evidence of record did not support the Veteran's assertions because there was no relationship between the shoulder and the disability of the cervical spine.  Absent such a relationship, aggravation of the cervical spine disorder by the service-connected shoulder disorder is not likely.

Although the Veteran reported to this examiner, and past examiners, that he has had neck pain in service, his statements are inconsistent with the objective findings which show no complaints or treatment for a neck disability until the 1980's.  The Veteran maintains that he complained of neck pain along with the shoulder pain on most occasions, but the doctors ignored him.  

In sum, the STRs do not reflect any left neck injury or complaints of neck pain.  In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But in cases where this inference is not prohibited [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been recorded in the STRs.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation is service records must be weighed against the Veteran's statements.).  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):

(a) First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).

(b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

In this case, the STRs appear to be complete and there is no argument to the contrary.  The STRs document medical complaints, findings, treatment, and diagnoses of other medical issues, including numerous reports of shoulder pain.  The separation examination is contained in the claims file, also, and a shoulder injury is noted.  The Veteran also signed a statement indicating that he should inform the examining physician of any serious defect or condition which interferes with the performance of medical duties.  While several disorders affecting the right knee and the right shoulder were documented, a neck disorder was not documented.  As such, the Board finds that as the Veteran was seen on multiple occasions in service for shoulder symptoms, had the Veteran complained of and/or was treated for neck pain, his reported neck injury and complaints thereof would have been recorded, if it occurred.  The Veteran has stated that he was not in fact treated during service, but was ignored when he attempted to report neck pain in conjunction with shoulder pain.  However, in light of the detailed information contained in the service treatment records, the Board finds that while he is competent to report an injury, based on the service treatment records he is not found to be credible.  

Moreover, the VA medical examiners of record all agree that there is no objective finding of cervical spine arthritis until many years after discharge from service.  Although the lack of evidence is not dispositive of the claim, the examiner in 2012/2013 pointed out that there are x-rays of the cervical spine taken after separation from service showing no arthritis of the spine. 

These opinions outweigh the opinion of Dr. Guzik as his opinion relied on the Veteran's report of an injury in service, which the Board has not found credible.  

Similarly, the credible examiners of record agree that there is no relationship between current disability of the cervical spine and service.  Not only is such a relationship not shown in any medical reports, but more than one VA examiner has explained that the anatomy of the shoulder is not linked with the cervical spine such that a shoulder injury would affect the cervical spine.  Moreover, the Veterans Health Administration opinion indicates that current disability of the spine was not aggravated by the service-connected shoulder disability and the opinion is supported by a rationale.

The U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted several times in the record, no chronic disease, including arthritis, is objectively demonstrated prior to 1982.  Moreover, the Veteran's reports of an injury in service were found not to be credible and no condition with respect to the neck was noted in service.  Accordingly, continuity of symptomatology is not shown.  

Importantly, the examiner in February 2012 and April 2013  did not rely solely on a lack of medical evidence for a prolonged period of time, but rather, pointed out that there was no objective findings of degenerative change as of 1981.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  The examiner considered both the lack of reports of neck pain in service and after service until 1982, along with the objective findings of a normal x-ray in 1981, a disability claim in 1982, and neck injuries reported after two post-service MVAs. 

In conclusion, based on the totality of the record, the evidence weighing against the claim carries far more probative value and credibility than the evidence in favor of the claim.  For these reasons, the preponderance of the evidence is against the claim and service connection for a cervical spine disability is not warranted.  As the preponderance of the evidence weighs against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a cervical spine disability is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


